DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9, 13-15, 17, and 20-21 are pending in this office action and presented for examination. Claims 1-5, 7, 9, 13, 15, and 17 are newly amended; claims 8, 10-12, 16, and 18-19 are newly cancelled; and claim 21 is newly added by the response received November 4, 2021.

Claim Objections
Claims 1-6, 9, 15, 17, and 20-21 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, “and” should be deleted.
Claims 2-6 are objected to for failing to alleviate the objection of claim 1 above.

In claim 9, line 2, “the detected event” should be “the detected second event” for antecedent basis clarity. 

In claim 15, line 21, an “and” should be inserted at the end of the line, to precede “wherein the event controller is further configured to” (recited in claim 15, line 22).
Claims 17 and 20-21 are objected to for failing to alleviate the objection of claim 15 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 13-15, 17, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining, by an event controller, that a first event is present in the execute packet in E1” in lines 5-6. However, it is indefinite as to what it means for an event to be present “in the execute packet” in E1 (as opposed to, for example, an event being detected in response to executing the execute packet in E1).
Claims 2-6 are rejected for failing to alleviate the rejection of claim 1 above. 

Claim 7 recites the limitation “determining, by an event controller, that a first event is present in the execute packet in E1” in lines 5-6. However, it is indefinite as to what it means for an event to be present “in the execute packet” in E1 (as opposed to, for example, an event being detected in response to executing the execute packet in E1).
Claims 9 and 13-14 are rejected for failing to alleviate the rejection of claim 7 above.

Claim 15 recites the limitation “determine that a first event is present in the execute packet in E1” in lines 7-8. However, it is indefinite as to what it means for an event to be present “in the execute packet” in E1 (as opposed to, for example, an event being detected in response to executing the execute packet in E1).
Claims 17 and 20-21 are rejected for failing to alleviate the rejection of claim 15 above.

Response to Arguments
Applicant on page 14 argues: “Applicant has amended the title for additional specificity as suggested by the Examiner. Applicant has also amended various paragraphs of the specification to correct typographical errors as suggested by the Examiner, and to better comport with labels used in the Figures. In view of these amendments, Applicant respectfully requests that these objections be withdrawn.”
In view of the aforementioned amendments, the previously presented objections to the specification are withdrawn. Examiner appreciates Applicant adding informative value in indexing, classifying, and searching, via the amendment to the title. 

Applicant on page 14 argues: “Applicant has additionally amended various paragraphs of the specification to better comport with labels used in the Figures. It is not believed that amendments to the Figures are necessary or appropriate at this time. In view of these amendments, Applicant respectfully requests that these objections be withdrawn.”
In view of the aforementioned amendments, the previously presented objections to the drawings are withdrawn.

Applicant on page 14 argues: “Applicant has amended independent claim 1 to remove reference to executing the first instruction and the second instruction, which obviates any possible antecedent basis issues.”
In view of the aforementioned amendments, the associated previously presented indefinite rejection is withdrawn. 
 
Applicant on page 15 argues: ‘Applicant has amended claim 1 to recite, "responsive to the second event not occurring prior to completion of executing the second instruction," as suggested on page 6 of the Office Action.’
 In view of the aforementioned amendments, the associated previously presented indefinite rejection is withdrawn. 

Applicant on page 15 argues: ‘Applicant has amended claim 5 to recite, "determining whether the second event occurs prior to completion of executing the second instruction," as suggested on page 6 of the Office Action.’
In view of the aforementioned amendments, the associated previously presented indefinite rejection is withdrawn. 

Applicant on page 15 argues: ‘Applicant has amended claim 7 to recite, "determining, by an event controller, whether an event is present in the execute packet in E1." Similar amendments have been made to limitations in (or previously found in, but now-cancelled) claims 10, 11, 13, 15, and 18. This limitation is explained in Applicant's specification, for example at 
However, paragraph [0056] discloses “Events that are detectable in E1 331 include exceptions, such as L1I 121 page faults, an error in L1I 121 return data status, an unrecognized instruction format, an illegal opcode, an illegal resource access, a privilege error, an execution exception, and/or an address exception.” Examiner submits that these examples are of events that are detectable in E1, which, Examiner submits, is different from events “present in the execute packet in E1”. 
Similarly, paragraph [0066] discloses “Events detected by the event controller 119 while the execute packet is in E1 331 include L1I 121 page faults, an unrecognized instruction format, an illegal opcode, an illegal resource access, a privilege error, an execution exception, and/or an address exception.” Examiner submits that these examples are of events that are detected while the execute packet is in E1, which, Examiner submits, is different from events “present in the execute packet in E1”.
Therefore, Examiner submits that the limitation is not sufficiently definite.

Applicant on page 15 argues: ‘Applicant has amended claim 7 to subsequently refer to "the pipeline," to avoid any possible antecedent basis issues.’
In view of the aforementioned amendments, the associated previously presented indefinite rejection is withdrawn. 

Applicant on page 15 argues: ‘Applicant has amended claim 7 to recite, "determining, by the pipeline controller, whether an event associated with the execute packet in E2 is detected," as suggested on page 7 of the Office Action. Similar amendments have been made to limitations found in (or previously found in, but now-cancelled) claims 8, 10-13, 15, 16, 18, and 18.’
In view of the aforementioned amendments, the associated previously presented indefinite rejections are withdrawn. 

Applicant on page 15 argues: ‘Applicant has amended claim 7 to recite, "completing execution of the execute packet including committing the result of the first instruction in the holding register," to indicate that the committing of the result is part of completing executing of the execute packet. Similar amendments have been made to claim 15.’
In view of the aforementioned amendments, the associated previously presented indefinite rejections are withdrawn. 

Applicant on pages 15-16 argues: ‘Applicant has amended claim 7 to additionally recite, "forwarding, by the pipeline controller, the execute packet to E2 and storing the result of the first instruction in the holding register." This limitation is supported in Applicant's specification, for example at paragraph [0071] and block 516 of FIG. 5. This clarifies that the execute packet is in E2 in the context of an event being detected in E1, and also that the result of the first instruction is stored in the holding register in this context.’
In view of the aforementioned amendments, the associated previously presented indefinite rejections are withdrawn. 

Applicant on page 17 argues: ‘As such, the cited references fail to disclose at least one limitation of independent claims 1, 7, and 15, and consequently fail to render obvious claims 1-7, 9, 13-15, 17, 20, and 21. For at least the foregoing reasons, Applicant respectfully requests that the Examiner withdraw these rejections.’
In view of the newly amended limitations of the independent claims, the associated previously presented rejections under 35 USC 103 are withdrawn. However, Examiner notes that the metes and bounds of the claims are currently indefinite — see the Claim Rejections - 35 USC § 112 section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182